EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20, line 12, delete “the condenser of the vapor compression cycle”.
Allowable Subject Matter
Claims 20 and 23-39 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a system having a first heat exchanger coupled with the vapor compression cycle and a thermally driven heat pump, wherein the first heat exchanger is positioned between the compressor of the vapor compression cycle and a condenser of the vapor compression cycle and is configured to remove a first heat from the vapor compression cycle and desuperheat a refrigerant of the vapor compression cycle such that the refrigerant from the vapor compression cycle remains above a condensing temperature of the refrigerant from the vapor compression cycle and the thermally driven heat pump is driven utilizing the first removed heat from the vapor compression cycle and a second heat exchanger coupled with the vapor compression cycle to remove a second heat from the refrigerant from the vapor compression cycle after the condenser condenses the refrigerant from the vapor compression cycle and coupled with the thermally driven heat pump, wherein removing the second heat from the vapor compression cycle utilizing the second heat exchanger reduces a temperature of the refrigerant of the vapor compression cycle below an ambient temperature.  U.S. Patent 4,531,374 to Alefeld teaches multi-stage apparatus having working-fluid and absorption cycles, and method of operation thereof; U.S. Patent Application Publication 2010/0270005 to Radhakrishnan et al. teaches a chiller heat pump and U.S. Patent Application Publication 2012/0011886 to Shiflett et al. teaches ionic compounds in Lithium Bromide/Water absorption cycle systems, but they do not teach, alone or in combination, the key claimed technical features, as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO 892 for relevant prior art.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/2/2022